UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6062



MICHAEL TYRAN MARSHALL,

                                             Petitioner - Appellant,

          versus


JOE SMITH, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-112)


Submitted:   April 14, 2005                 Decided:   April 20, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Tyran Marshall, Appellant Pro Se. Deana A. Malek, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael Tyran Marshall seeks to appeal the magistrate

judge’s order dismissing as untimely his petition filed under 28

U.S.C. § 2254 (2000),1 and denying his objections to the magistrate

judge’s dismissal order.2        The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).         A certificate of appealability will

not   issue    absent    “a   substantial    showing   of   the   denial   of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Marshall has not made the

requisite     showing.        Accordingly,    we   deny     a   certificate     of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately




      1
      Because the petition was untimely, we do not address the
other reasons for dismissal discussed in the district court’s
opinion.
      2
      Marshall consented to the jurisdiction of the magistrate
judge to enter a final order in this case. See U.S.C. § 636(c)
(2000); Fed. R. Civ. P. 73.

                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -